Title: From George Washington to Major General William Heath, 10 July 1779
From: Washington, George
To: Heath, William


        
          Dr Sir,
          Head Quarters New Windsor July 10th 1779
        
        I have received repeated intelligence this morning that besides the detachment which went from New Haven, the enemy in considerable force was moving by land towards horse neck, with a good many pieces of Artillery and a large number of Waggons. My accounts are that the first mentioned detachment had left New Haven, gone to Fairfield burnt the Town reimbarked and were off Norwalk, where ’tis imagined they will land, destroy that place and the two bodies join to ravage and distress the Country—The Militia are said to be assembling with great spirit; but in order to keep up that spirit and give efficacy to their exertions, I have determined to send the two Connecticut Brigades that way, under your command. You will therefore be pleased to march tomorrow morning as early as possible, in the first instance towards crompond, thence by way of Bedford or Ridgefield as circumstances may point out, regulating your movements by those of the enemy giveing all the aid and countenance you can consistent with prudence, to the Militia to repress their depredations—and keeping in view your communication with the Forts, should the enemy return to make a movement against them—The present may only be a diversion of our force the better to facilitate an enterprise on this river—To guard against the success of such a plan you will take every measure in your power to watch the enemy’s motions, and will so far make yours correspond as to be in measure with them in this quarter; so far as it may be practicable.
        You will direct Col. Moylan with the Cavalry and infantry under his command to join you at such place as you may think proper.
        You will open a correspondence with Genl Parsons whose information of the movements of the Militia will enable you the better to regulate yours—and you will be pleased to advise me dayly of your progress the progress of the enemy and of every material occurrence.
        
        General Glover marched the 7th Inst. from Providence to join this army. The inclosed will show you the last orders given him. This is on a supposition the enemy would have returned from their excursion— But if their ravages should continue, you will give such orders to him, to join you, or otherwise, as circumstances may require. I am with great regard Dr Sir Yr Most Obet, servant
        
          Go: Washington
        
        
          P.s. Be pleased to forward the enclosed to Genl Parsons.
        
      